United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
TC., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1406
Issued: February 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 5, 2014 appellant, through his attorney, timely appealed the March 20, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant’s claimed lumbar condition is causally related to
his December 21, 2011 employment injury; and (2) whether OWCP properly terminated his
wage-loss compensation and medical benefits effective May 16, 2012.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case was previously before the Board.2 Appellant, a 46-year-old registered nurse,
has an accepted traumatic injury claim for left mild patellar tendinitis, which arose on
December 21, 2011.3 He was using a foot pedal to manually raise a patient bed when he felt the
bone in his left knee pop out of place. Appellant also claimed to have injured his lumbar spine
on December 21, 2011. His lumbar-related diagnoses included left S1 radiculopathy, lumbar
stenosis, and lower back and left leg paresthesia. With respect to appellant’s accepted left knee
condition, Dr. Peter C. Vitanzo, Jr., a Board-certified family practitioner with a subspecialty in
sports medicine, released him to resume his regular nursing duties as of April 5, 2012.4
However, appellant did not return to work at that time because of his lumbar condition.5 He
ultimately resumed his full-time, regular nursing duties on May 23, 2012. Approximately, one
month later, appellant voluntarily resigned to pursue his education.6
When the case was last before the Board, OWCP had denied appellant’s claim for an
employment-related lumbar condition and had terminated wage-loss compensation and medical
benefits with respect to appellant’s accepted left knee condition. The Board set aside two
decisions from the Branch of Hearings and Review dated September 26 and December 4, 2012.
In both instances, the respective hearing representative overlooked December 2011 treatment
notes from Dr. Sherita M. Latimore-Collier, an internist and appellant’s spouse.7 Because of this
oversight, the Board found that the case was not in posture for decision.8
On remand, OWCP reviewed the record, including Dr. Latimore-Collier’s
December 2011 treatment notes and issued two decisions, both dated August 13, 2013. In one
decision, it declined to accept appellant’s lumbar condition as employment related. The other
decision terminated wage-loss compensation and medical benefits effective May 16, 2012.
2

Docket No. 13-568 (issued July 12, 2013).

3

A December 22, 2011 magnetic resonance imaging (MRI) scan revealed, inter alia, left knee mild patellar
tendinitis, a small interstitial tear, and early patellar chondromalacia.
4

Dr. Vitanzo initially examined appellant on February 16, 2012 and diagnosed left patellar tendinitis. He saw
appellant for follow up on March 15, 2012, at which time he noted appellant’s knee was not too bad. In an April 5,
2012 report, Dr. Vitanzo indicated that appellant was doing fine and was capable of resuming full-duty status with
regard to his knee. Appellant had reached maximum medical improvement, and Dr. Vitanzo did not think any
additional treatment was warranted for the knee. Dr. Vitanzo was aware that appellant was also being treated for a
lumbar condition and deferred to appellant’s other physician(s) regarding any lumbar-related work limitations.
5

Appellant previously tried to resume work in a limited-duty capacity on February 21, 2012, but stopped work
that same day.
6

Appellant resigned effective June 22, 2012.

7

Dr. Latimore-Collier examined appellant on December 21, 2011 for a work-related left knee injury, as well as
complaints of radiating left leg pain and a burning sensation in his lower back. She also conducted a follow-up
examination on December 27, 2011. In a report dated February 3, 2012, Dr. Latimore-Collier advised that the
December 21, 2011 employment incident not only caused damage to appellant’s left knee, but also compressed his
S1 nerve root resulting in lower back pain radiating down his left leg into his left foot.
8

The Board’s July 12, 2013 order remanding case is incorporated herein by reference.

2

Appellant requested an oral hearing, which he later changed to a request for review of the
written record.
By decision dated March 20, 2014, the hearing representative affirmed both August 13,
2013 decisions. She found that appellant failed to establish that he sustained a back injury on
December 21, 2011. The hearing representative also found that OWCP met its burden to
terminate wage-loss compensation and medical benefits with respect to appellant’s accepted left
knee condition.
As noted, Dr. Latimore-Collier examined appellant on December 21, 2011 for left knee,
left leg, and lower back complaints following a work incident where he was “pumping bed with
left foot.” Appellant had already been seen at the employing establishment’s occupational health
unit.9 A left knee x-ray was obtained, but the results were not yet available for Dr. LatimoreCollier’s review. Dr. Latimore-Collier ordered a left knee MRI scan, prescribed tramadol for
pain, and recommended heat and rest.
When appellant returned for follow up on December 27, 2011, Dr. Latimore-Collier
noted that his pain had gotten worse. She also noted that an x-ray revealed a possible
osteochondral lesion and a left knee MRI scan showed tendinitis and a possible meniscal tear.
On physical examination, appellant’s left knee was still tender on palpation and there was
numbness down the left leg to his toes. Dr. Latimore-Collier also reported lower back
tenderness. Her assessment was left knee trauma with neuropathic/radicular pain causing
numbness of toes. Appellant also experienced numbness in his penis. Dr. Latimore-Collier
prescribed both tramadol and Percocet for pain, and referred him to an orthopedic surgeon for
further evaluation.
Dr. Michael F. Harrer, a Board-certified orthopedic surgeon, examined appellant on
December 28, 2011. His initial impression was probable left lower back issue, creating left leg
radiculopathy with minimal patella tendinitis of the left knee. Dr. Harrer explained that this all
started when appellant was at work, manually pumping up a bed with a patient in it. He ordered
a lumbar MRI scan to rule out left-side L4-5 herniated nucleus pulposus, and advised that
appellant was unable to return to work until further notice.
A December 29, 2011 lumbar MRI scan revealed developmental narrowing of the central
canal at L3-4 through L5-S1 without evidence of nerve root compromise. There was also
evidence of mild dorsal epidural lipomatosis.
In a January 6, 2012 follow-up report, Dr. Harrer noted that appellant complained of
penis numbness and voiding on himself after completing urination. Appellant was concerned he
had neurologic issues. On physical examination, he continued to complain of extreme pain.
Appellant was noted to have been ambulating with a cane. Dr. Harrer also noted that the recent
lumbar MRI scan showed minimal congenital stenosis. There were no herniated discs or other
issues of an acute nature. Dr. Harrer indicated appellant’s problems were no longer orthopedic,
9

Sarah A. Foster-Chang, a nurse practitioner, examined appellant earlier that day. Her initial clinical impression
was possible patellar subluxation and/or joint effusion. Ms. Foster-Chang excused appellant from work and advised
against any weight bearing for two days. Appellant was to remain off duty until December 26, 2011.

3

but maybe a neurologic dysfunction. As such, he referred appellant for a complete neurologic
examination. Appellant was to remain off work until seen by a neurologist.
Dr. Leila Hardware, a Board-certified family practitioner, examined appellant on
January 9, 2012. She noted that he was maneuvering a manual patient bed at work on
December 21, 2011 when his left knee gave out. Since then, appellant had been experiencing
severe pain in the left knee, left lower extremity, and lower back. The pain was aggravated by
walking and sitting/standing for short periods of time. Also, appellant’s pain made it
uncomfortable to sleep. Dr. Hardware further noted that he had been experiencing numbness,
tingling, and loss of sensation of his left lower extremity and penis. She stated that appellant
essentially had neuropathy as a result of his work-related injury. Dr. Hardware also noted the
results of his lumbar and left knee MRI scans. She indicated that in light of appellant’s
neuropathic symptoms, he required further evaluation and treatment with a neurologist as soon as
possible. Follow-up treatment notes from January 23, 2012 included diagnoses of left lower
extremity radiculopathy/paresthesia, patellar tendinitis, chondromalacia, lumbar stenosis, and
urinary incontinence.
Dr. Edward J. Gallagher, a Board-certified physiatrist, examined appellant on February 1,
2012 and administered an electromyography (EMG). He noted that appellant was employed as a
registered nurse and while at work on December 21, 2011, he was pumping up a stretcher with
his left lower extremity and fairly acutely developed knee pain. Later that same day, appellant
was seen by an occupational medicine nurse who manipulated his left knee, which resulted in the
worse pain of his life. He also reported having developed pain in the left buttock on
December 21, 2011, which spread to his left heel. Dr. Gallagher noted that appellant had not
been able to work since the December 21, 2011 incident. He further noted that appellant
currently had paresthesias, particularly in the lateral toes on the left, but also to an extent in the
ball of the foot, and also some paresthesias in the right toes. Dr. Gallagher indicated that
walking increased appellant’s symptoms in the left lower extremity. However, appellant was
able to ambulate independently without an assistive device. Dr. Gallagher also noted that
appellant had seen an orthopedic surgeon, but had not yet undergone physical therapy. Appellant
was currently being maintained on various pain medications. Most days his pain was a 6-7/10.
Dr. Gallagher also noted that appellant’s left knee and lumbar MRI scans were essentially
unremarkable. He described appellant as mildly overweight, but an otherwise healthy appearing
male in mild discomfort. Examination of the left knee revealed good range of motion and no
effusion. Tinel’s sign was negative over the bilateral tarsal tunnels and straight leg raising test
was weakly positive on the left. Deep tendon reflexes were trace at both knees, trace at the right
ankle, and absent at the left ankle.
Dr. Gallagher noted that appellant’s EMG was not consistent with polyneuropathy or
tarsal tunnel syndrome. There was also no evidence of radiculopathy in the right lower
extremity. However, Dr. Gallagher noted the EMG had suggested, but was not diagnostic
evidence of left L5 and/or S1 radiculopathy. He commented that despite the unimpressive nature
of the observed abnormalities, they were acute and probably clinically significant to appellant’s
pain, which radiated from his back ending up as paresthesias in the toes. Dr. Gallagher’s overall
diagnostic impression was “[p]robable acute left L5 and/or S1 radiculopathy.” He recommended
conservative treatment involving either physical therapy or referral for pain management
injections.

4

Dr. Dahlia J. Irby, a neurologist, examined appellant on February 2, 2012 and reviewed
his December 29, 2011 lumbar MRI scan and recent EMG results. Appellant reported having
injured himself at work on December 21, 2011. His chief complaints included lower back pain,
left leg pain, foot pain, numbness, tingling, and decreased penis sensation. Dr. Irby noted
appellant had been diagnosed with patellar tendinitis. She also noted that his lumbar MRI scan
showed developmental narrowing of the central canal at L3-4 through L5-S1 without evidence of
nerve root compromise, as well as mild dorsal epidural lipomatosis. Additionally, Dr. Irby noted
Dr. Gallagher’s diagnostic impression of probable acute left L5 and/or S1 radiculopathy. She
concluded that appellant had signs and symptoms of left S1 radiculopathy. Although there was
no significant impingement on the left at his L5-S1 nerve root region, Dr. Irby found that he
exhibited signs and symptoms of the condition. She recommended physical therapy.
In a report dated February 3, 2012, Dr. Latimore-Collier described appellant’s treatment
and various diagnostic studies administered since December 21, 2011. She indicated that the
December 21, 2011 employment incident not only caused damage to his left knee, but also
compressed his S1 nerve root resulting in lower back pain radiating down the left leg into his
foot. Dr. Latimore-Collier explained that appellant was manually pumping a bed and because of
his standing position, his left foot, knee, spine, and shoulders were unaligned and he was
unprepared for the pain or pressure that he exerted on his knee and spine. She further explained
that the unexpected pain and pressure caused damage to his left knee and compression to the S1
nerve, resulting in radicular pain from his lower back down his left leg to his foot.
On February 22, 2012 Dr. Hardware excused appellant from work until March 23, 2012.
She explained that he had been diagnosed with left S1 radiculopathy, which caused back pain
and paresthesia. Dr. Hardware also noted that appellant would be undergoing physical therapy
for the next four weeks. Her February 22, 2012 treatment notes also reflected a diagnosis of left
patellar tendinitis/chondromalacia.
When appellant returned on March 22, 2012, Dr. Hardware diagnosed S1 radiculopathy,
lower back pain, obesity, patellar tendinitis, anxiety, stress, lower back paresthesia, and left leg
paresthesia. She recommended a functional capacity evaluation, continued physical therapy, and
advised appellant to follow up with an orthopedist and/or neurologist regarding his left leg pain.
Dr. Hardware indicated that he could return to work in two months, May 23, 2012.
Dr. Hardware provided additional reports dated April 6 and August 30, 2012. Both
reports summarized the treatment she provided appellant beginning January 9, 2012.
Dr. Hardware noted that he initially presented with lower back pain radiating to his left lower
extremity, burning, and numbness, gait dysfunction, difficulty sleeping, left knee pain,
paresthesia in foot and toes, and urinary incontinence. Walking aggravated appellant’s
complaints and caused significant pain. Dr. Hardware stated that his complaints were all
secondary to a December 21, 2011 work-related injury. At the time, she had referred appellant
to a neurologist and recommended he follow up with an orthopedist. When appellant returned on
January 23, 2012, his symptoms were unchanged, but his pain was reduced with medications.
Dr. Hardware also noted that he returned to work on February 21, 2012, but continued to
experience left lower extremity pain with numbness. During a March 22, 2012 follow up, she
reported that appellant had better pain control and improvement with urinary issues, but minimal
relief with respect to his left lower left extremity complaints. Despite a reduction in pain,

5

Dr. Hardware observed his inability to sit or stand for prolonged periods without having to
change positions. She indicated that she saw appellant on two more occasions; April 12 and
May 17, 2012. Dr. Hardware noted that by May 17, 2012 his symptoms improved, and he was
cleared to return to work on May 23, 2012.
On appeal, counsel argues that appellant suffered a low back injury on December 21,
2011, and continues to suffer from the residuals of the work injury. In his May 29, 2014 brief,
counsel noted that the claims examiner found Dr. Latimore-Collier’s opinion irrelevant because
of her personal relationship with appellant. Counsel also argued that the hearing representative
failed to discuss in any detail the reports of Dr. Latimore-Collier.
LEGAL PRECEDENT ISSUE 1
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.10
ANALYSIS -- ISSUE 1
OWCP has only accepted left knee mild patellar tendinitis as employment related.
Appellant claims to have also injured his lower back as a result of the December 21, 2011
employment incident. Where an employee claims that a condition not accepted or approved by
OWCP was due to an employment injury, he bears the burden of proof to establish that the
condition is causally related to the employment injury.11
Dr. Harrer, an orthopedic surgeon, examined appellant on December 28, 2011. At the
time, appellant reported left knee pain and left lower back pain radiating down his left buttock
into the left side of his knee. Dr. Harrer’s initial impression was probable left lower back issue,
creating left leg radiculopathy with minimal patella tendinitis of the left knee. He explained that
it all started when appellant was at work manually pumping up a bed with a patient in it.
Dr. Harrer ordered a lumbar MRI scan to rule out left-side L4-5 herniated nucleus pulposus.
After obtaining an MRI scan on December 29, 2011, appellant returned to him for follow up on
January 6, 2012. He continued to complain of extreme pain and was noted to be ambulating with
a cane. Dr. Harrer noted that appellant’s recent lumbar MRI scan showed minimal congenital
stenosis, but no herniated discs or other issues of an acute nature. He determined that the
problems were not orthopedic. Because of the possibility of neurologic dysfunction, Dr. Harrer
referred appellant for a complete neurologic examination.
10

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

11

Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.

6

Although he ruled out an orthopedic condition, Dr. Harrer did not provide a definitive
diagnosis. Also, apart from noting a temporal relationship, he did not explain how the lower
back and left lower extremity complaints were causally related to the above-described
employment incident. A physician’s opinion on causal relationship must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors.12
Dr. Gallagher examined appellant on February 1, 2012 and administered an EMG. He
noted that on December 21, 2011 appellant was at work pumping up a stretcher with his left
lower extremity when he fairly acutely developed knee pain. Also that same day, appellant
reported developing pain in the left buttock, which spread to his left heel. Based on his
evaluation, Dr. Gallagher’s diagnostic impression was probable acute left L5 and/or S1
radiculopathy. Other than noting the reported December 21, 2011 onset of left buttock and left
heel pain, he did not specifically address the etiology of appellant’s radiculopathy.
Dr. Irby, who examined appellant on February 2, 2012, noted “[appellant] stated that he
injured himself at work on [December 21, 2011].” However, her report did not include a
description of the December 21, 2011 employment incident. Also, Dr. Irby did not specifically
attribute appellant’s “signs and symptoms of left S1 radiculopathy” to his employment injury.
Dr. Vitanzo saw appellant on February 16, March 15, and April 5, 2012. He diagnosed
left patellar tendinitis. By April 5, 2012, appellant reached maximum medical improvement, and
Dr. Vitanzo did not think any additional treatment was warranted for his knee. Dr. Vitanzo
released appellant to return to work at that time. Although Dr. Vitanzo was aware of appellant’s
back complaints and left-side radicular symptoms, he did not offer an opinion regarding the
cause of appellant’s lumbar condition. Additionally, Dr. Vitanzo deferred to appellant’s other
health care providers regarding any lumbar-related work limitations. Because his treatment was
limited to appellant’s left knee condition, his various reports do not establish an
employment-related lumbar condition.
In her April 6 and August 30, 2012 reports, Dr. Hardware stated that appellant’s
complaints were all secondary to a December 21, 2011 work-related injury. When she initially
examined appellant on January 9, 2012, she noted that he was maneuvering a manual patient bed
at work on December 21, 2011 when his left knee gave out. This is not entirely consistent with
appellant’s description of the December 21, 2011 employment incident. The February 21, 2011
Form CA-1 indicates that he was “trying to manually raise a bed containing a patient by using a
foot pedal” when the bone in his left knee popped out of place. In addition to an incomplete
history of injury, Dr. Hardware never fully explained how appellant’s complaints were secondary
to a work-related injury on December 21, 2011. A physician’s opinion on causal relationship
must be based on a complete factual and medical background and must be supported by medical
rationale.13

12

Victor J. Woodhams, id.

13

Id.

7

Dr. Latimore-Collier, appellant’s spouse, addressed causal relationship in her February 3,
2012 report. After describing appellant’s treatment, including the various diagnostic studies
administered since December 21, 2011, she indicated the accepted employment incident not only
damaged the left knee, but also compressed appellant’s S1 nerve root resulting in lower back
pain radiating down the left leg into his foot. Dr. Latimore-Collier explained that appellant was
manually pumping a bed and because of his standing position, appellant’s left foot, knee, spine,
and shoulders were unaligned and he was unprepared for the pain or pressure that he exerted on
his knee and spine.
Counsel noted that the claims examiner found Dr. Latimore-Collier’s opinion irrelevant
because she was appellant’s wife. Although he is correct regarding the claims examiner’s
assessment, the hearing representative did not similarly dismiss Dr. Latimore-Collier’s opinion
based on a perceived conflict of interest. Instead, she found that Dr. Latimore-Collier’s
February 3, 2012 report lacked probative value because she did not provide a specific diagnosis
for appellant’s back symptoms and because she failed to explain her opinion regarding S1 nerve
compression in light of contrary diagnostic evidence.
In her February 3, 2012 report, Dr. Latimore-Collier noted that appellant had been
referred for a lumbar MRI scan, but she did not specifically comment on the results of the
December 29, 2011 MRI scan. The study revealed mild dorsal epidural lipomatosis and
developmental narrowing of the central canal at L3-4 through L5-S1, without evidence of nerve
root compromise. Also, Dr. Latimore-Collier’s report indicated that appellant’s EMG “noted S1
radiculopathy.” Her characterization of the results is not entirely accurate. Dr. Gallagher, who
administered the February 1, 2012 EMG, and Dr. Irby, the neurologist who reviewed the study,
did not find definitive evidence of S1 radiculopathy. Dr. Gallagher noted that the study was
“suggestive,” but not complete diagnostic evidence supporting left L5 and/or S1 radiculopathy.
He characterized both the lumbar MRI scan and lower extremity EMG results as “unimpressive.”
Also, Dr. Irby noted that there was “no significant impingement on the left at [appellant’s] L5-S1
nerve root region.”
Dr. Latimore-Collier’s February 3, 2012 finding of employment-related S1 nerve root
compression does not adequately address the underlying diagnostic studies, which at least one
physician characterized as “unimpressive.” As noted, a physician’s opinion on causal
relationship must be based on a complete factual and medical background and must be supported
by medical rationale.14
Based on the above-noted medical evidence, OWCP properly found that appellant did not
establish a causal relationship between his claimed lumbar condition and the December 21, 2011
employment incident. Accordingly, the decision of OWCP denying his alleged lumbar condition
is affirmed.

14

Id.

8

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.15 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.16 After termination or modification of compensation benefits, clearly warranted on
the basis of the evidence, the burden for reinstating compensation shifts to the employee.17
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.18 To terminate authorization for medical treatment,
OWCP must establish that the employee no longer has residuals of an employment-related
condition that require further medical treatment.19
ANALYSIS -- ISSUE 2
Neither appellant nor counsel specifically challenges OWCP’s finding with respect to
entitlement to compensation and medical benefits regarding the accepted left knee condition.
When Dr. Vitanzo last examined appellant, he released him to return to full duty effective
April 5, 2012. Appellant’s left knee was noted to be “doing fine,” with good range of motion, no
significant pain over the patellar tendon, and a relatively normal gait. Dr. Vitanzo advised that
appellant reached maximum medical improvement, and he did not believe additional treatment
for the left knee was warranted. The Board finds that OWCP properly relied on Dr. Vitanzo’s
April 5, 2012 opinion as a basis for terminating compensation and medical benefits with respect
to appellant’s accepted left knee condition.
CONCLUSION
Appellant failed to establish that his claimed lumbar condition is causally related to his
December 21, 2011 employment injury. The Board further finds that OWCP met its burden in
terminating compensation and medical benefits effective May 16, 2012.

15

Curtis Hall, 45 ECAB 316 (1994).

16

Jason C. Armstrong, 40 ECAB 907 (1989).

17

I.J., 59 ECAB 408, 415 (2008). To prevail, the employee must establish by the weight of the reliable,
probative and substantial evidence that he had an employment-related disability that continued after termination of
compensation. Id.
18

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

19

Calvin S. Mays, 39 ECAB 993 (1988).

9

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

